Case 4:20-cv-10069-JLK Document 16 Entered on FLSD Docket 12/04/2020 Page 1 of 2




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA

                               CASE NO: 4-20-cv-10069-JLK / Becerra


 GERARDO FERNANDEZ and
 KORNPHAT HILDEBRANT,

                 Plaintiffs,
         v.

 THAI ISLAND RESTAURANT, LLC, a
 Florida limited liability company, and PHEN
 P. FUTTERMAN,

              Defendants.
 ____________________________________________/

     NOTICE OF DISCOVERY TELEPHONIC HEARING BEFORE UNITED STATES
                 MAGISTRATE JUDGE JACQUELINE BECERRA

         The Plaintiffs notify the parties that United States Magistrate Judge Jacqueline Becerra
 will hold a hearing on the Court’s discovery calendar for December 15, 2020 at 11:00 a.m.
 Specifically, the Plaintiff is requesting the Court address the following discovery issues:
     a. Deficiencies in Defendant, Thai Island Restaurant, LLC’s Response to First Set of
         Interrogatories (the Interrogatories and Responses thereto are attached as Exhibit A and
         Exhibit B). Specifically, the Plaintiff seeks to compel better responses to Interrogatory
         #’s 2, 4, 5, and 7.


     b. Deficiencies in Defendant, Thai Island Restaurant, LLC’s Response to Plaintiff’s First
         Request for Production. The Request for Production is attached as Exhibit C and Thai
         Island Restaurant, LLC’s Response to Request for Production is attached as Exhibit D.
         Specifically, the Plaintiff seeks to compel RFP #’s 1, 2, 26 and 27.



     The Parties should attend the hearing telephonically by calling 1-866-390-1828; the

 access code number is 2046890 followed by the # sign.
Case 4:20-cv-10069-JLK Document 16 Entered on FLSD Docket 12/04/2020 Page 2 of 2




                                             Respectfully submitted,

                                             s/. Peter Bober, Esq.
                                             FBN: 0122955
                                             Peter@boberlaw.com
                                             BOBER & BOBER, P.A.
                                             2699 Stirling Road, Suite A-304
                                             Hollywood, FL 33312
                                             Tel: (954) 922-2298
                                             Fax: (954) 922-5455
                                             Attorneys for Plaintiff

                                  CERTIFICATE OF GOOD FAITH
        Pursuant to Fed.R.Civ.P. 26(c) and Local Rule 7.1A(3)(a), counsel for Plaintiffs certifies
 that he in good faith contacted opposing counsel by email and telephone to address the
 Defendants’ discovery responses.      The Plaintiff contacted Defendants promptly about the
 discovery issues on the same day responses were served (October 1, 2020). The Plaintiff spent
 numerous weeks attempting obtain supplemental discovery, however, deficiencies continued
 remain. The Defendants, ultimately, agreed to supplement their discovery responses by
 November 11, 2020.          On November 11, 2020, Thai Island finally supplemented its
 interrogatories, but it did not supplement its response to Request for Production. Because
 deficiencies still remained in the responses to interrogatories and request for production, on
 November 14, 2020, the Plaintiff contacted Chambers and the Defendants insofar as coordinating
 dates for a discovery hearing.


                                             s/. Peter Bober
                                             Fla. Bar. No. 0122955




                                                2
